

115 HR 5424 IH: First Division Monument Modification Act
U.S. House of Representatives
2018-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5424IN THE HOUSE OF REPRESENTATIVESApril 2, 2018Mr. Marshall introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Society of the First Infantry Division to make modifications to the First Division
			 Monument located on Federal land in Presidential Park, District of
			 Columbia, and for other purposes.
	
 1.Short titleThis Act may be cited as the First Division Monument Modification Act. 2.Modification or augmentation to First Division Monument (a)AuthorizationThe Society of the First Infantry Division (an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that code), may make modifications (including construction of additional plaques and stone plinths on which to put the plaques) to the First Division Monument located on Federal land in Presidential Park, District of Columbia that was set aside for memorial purposes of the First Infantry Division. The additions will honor the members of the First Infantry Division who paid the ultimate sacrifice during United States operations including, but not limited to, Operation Desert Storm, Operation Iraqi Freedom and New Dawn, and Operation Enduring Freedom. It is estimated that not more than 5,000 names shall be added to the memorial. The First Infantry Division at the Department of the Army shall collaborate with the Department of Defense to provide the list of names to be added.
 (b)Application of Commemorative Works ActSubsections (b) and (c) of section 8903 of title 40, United States Code (commonly known as the Commemorative Works Act), shall not apply to actions taken under subsection (a) of this section. (c)FundingFederal funds may not be used to pay any expense of the activities authorized by this section.
			